DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 have been presented for examination on the merit. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 	

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bannister et al (WO 0176575) in view of Cuenoud et al. (WO 2000/75114 A1), as evidenced by Roscher et al. (US 2007/0185067).

Applicant Claims
	Applicant claims a pharmaceutical composition comprising (A) glycopyrrolate and (B) (R)-5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one in its free or salt form, and a carrier. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
        Bannister et al teach treatment methods for respiratory disorders such as COPD and asthma. Bannister et al disclose a pharmaceutical composition for pulmonary delivery comprising glycopyrrolate (see abstract and page 3, lines 25-32). The said compositions may also comprise magnesium stearate and lactose (See page 5, lines 10-12 and 16-24).  Any suitable pharmaceutically effective drug which is used for the
treatment of a respiratory disease may also be co-administered with the said 
glycopyrrolate compositions. For example, β2-agonists, e.g. salbutamol, salmeterol and formoterol, may be formulated for co-administration with the glycopyrrolate compositions (See page 6, lines 18-22). 
         Bannister et al also disclose that glycopyrrolate has two stereogenic centers and hence exists in four isomeric forms. Each individual isomer may be delivered to optimize the efficacious effect of the drug, and reduce systemic exposure to those isomers that are responsible for systemic side-effects. A formulation of active isomers may be used, in which the ratio of isomers is 1:1, or less than 1:1. Alternatively, the formulation of active isomers is nonracemic, or the formulation ensures that the active isomers are delivered at different rates. Salt forms or counterion formulations of glycopyrrolate are within the scope of the present invention, e.g. glycopyrrolate bromide (See page 7, lines 8-17).  The amount of glycopyrrolate in one unit dose may be from 0.02 - 5 mg, preferably less than 2 mg, most preferably less than or about 1 mg. Larger or smaller doses may also be provided, for example, less than 100 µg (See page 9, lines 8-10). 
	
         Cuenoud et al teach beta-2 adrenoreceptor agonist compounds (i.e. betamimetics) (abstract; pg. 1 through pg. 9).  Cuenoud et al explicitly exemplify preparation of 5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one in Example 28 on page 44.  It is assumed that absent evidence to the contrary the compound prepared in Cuenoud’s Example 28 is obtained as a racemate (i.e. a mixture of enantiomers).  It is noted that the elected compound only has a single stereogenic center.  Consequently, there are only two possible enantiomers for the exemplified compound of Cuenoud et al’s Example 28.
        Cuenoud et al disclose that the said compounds are capable of forming acid addition salts, particularly pharmaceutically acceptable acid addition salts, including acetic acid and malic acid. These salts may be prepared from said compounds by known salt-forming procedures (See page 9, line 7-18).
         Cuenoud et al’s compounds exhibit good beta-2 adrenoreceptor agonist activity, have a prolonged effect (pg. 14), have a low incidence of side effects commonly encountered with other beta-2 agonists (pg. 15), and are useful for the treatment of obstructive or inflammatory airways diseases, such as asthma (pg. 15), COPD, adult respiratory distress syndrome (ARDS) (pg. 16), chronic bronchitis (pg. 16), dyspnea associated with emphysema (pg. 16), pneumoconiosis (pg. 16), asbestosis, etc. (pg. 16), etc. (pg. 16).  Cuenoud et al’s invented betamimetics may be useful as co-therapeutics in combination with anti-inflammatory or bronchodilator substances and anticholinergics or antimuscarinics, in particular ipratropium bromide, oxitropium bromide, and tiotropium bromide (pg. 17).  Combinations of Cuenoud et al’s invented compounds with steroids or anticholinergic or antimuscarinic agents are suitable for the treatment of COPD (pg. 17).  
         Cuenoud et al’s compounds are preferably administered by inhalation in the treatment of obstructive or inflammatory airways diseases (pg. 17).  Inhalable compositions may comprise aerosol or other atomizable formulations or dry powder formulations (pg. 18).  Compounds of Cuenoud’s invention may be combined with pharmaceutically acceptable carriers in an inhalable form, in inhalable form and associated with an inhalation device as part of a pharmaceutical product, or be contained within an inhalable device (pg. 18).  Suitable daily dosages of Cuenoud’s compounds range from 1-5,000 µg (pg. 18).  The compositions may be in the form of capsules (pgs. 17-18).

           Roscher evidences that commercially available formulations of glycopyrrolate contain both the (R, S)-glycopyrrolate and (S, R)-glycopyrrolate enantiomers ([0007]).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
        Bannister et al disclose co-administration of glycopyrrolate with other active agents such as β2-agonists, but lack disclosure on the specifically claimed β2-agonist. However, the said compound and its combination with anticholinergics is known in the art as shown by Cuenoud et al.  

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to have combined the teachings of Cuenoud et al with Bannister et al to arrive at he claimed invention.  Bannister et al provides an extensive teaching on glycopyrrolate and its use in treating respiratory disorders such as COPD. Bannister et al also disclose and recommends co-administration of glycopyrrolate with another active agents known for its benefit in treating respiratory disorders.  Cuenoud et al teach 5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one, as a good option in treating respiratory disorders and in fact discloses that it has superior benefits compared to other agents in the same class of drugs. It is also taught by Cuenoud, that the said compound may be co-administered with other agents, such as anticholinergic bronchodilators. (As known, glycopyrrolate is an anticholinergic bronchodilator). As such both references teach and suggest co-administration of glycopyrrolate and the β2-agonist compounds such as the claimed compound. Both references teach them for treating respiratory disorders such as COPD. Thus, it would have been obvious to one of ordinary skill in the art to have combined the two references and the two compounds as claimed with reasonable expectation of success. 
 It is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose (e.g. the treatment of COPD and asthma), in order to form a composition which is to be used for the very same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  See In re Kerkhoven, 626, F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the ratio of glycopyrrolate to (R)-5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one, the combined prior art teaches recommended dosages for glycopyrrolate and the β2-agonist compound. As such one of ordinary skill in the art is more than capable of deciding on a suitable ratio from those suggested. A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenoud et al. (WO 2000/75114 A1), Gilman et al. (Chest, 1990, 98, pp. 1095-98) and Tzelepis et al. (1996, Eur. Respir. J., 9, pp. 100-103) as evidenced by Roscher et al. (US 2007/0185067). 
                                           Applicant Claims
     Applicant claims are delineated above. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Cuenoud et al’s teachings are delineated above and incorporated herein. 

         Gilman teaches that glycopyrrolate bromide is an anticholinergic bronchodilator that induces essentially the same changes to FEV1 in asthmatic patients as metaproterenol, but which when administered to asthmatics results in much fewer subjective and objective side effects, such as, tremors, heart palpitations, etc. (abstract; pp. 1095, left column; Figure 1 on page 1096; Table 2 on page 1096; Table 4 on page 1097; and the last full paragraph in the left column on page 1098). 
         Glycopyrrolate bromide, after nearly two decades of use by 1990, has a well-established safety profile with minimal undesirable cardiovascular, ocular, and central nervous system side effects (pg. 1097, right column, 1st full paragraph).  Glycopyrrolate bromide is suggested as being a reasonable therapeutic alternative for acute asthma (abstract).

          Tzelepis teaches that glycopyrrolate is an effective bronchodilator in some patients with chronic obstructive pulmonary disease (COPD) and upon combination with metaproterenol produces additional bronchodilation primarily during the period of time that the metaproterenol exhibits its bronchodilating effects (abstract).  Tzelepis teaches that prior studies by Gal concluded that dosages of glycopyrrolate of 1.0 mg could be used effectively with virtually no side effects (pp. 102, right column).  Glycopyrrolate exhibits longer bronchodilation than metaproterenol.  Id.  Reported dosages of glycopyrrolate that have been administered to COPD patients have varied from 0.5 mg to 1.5 mg (i.e. from 500 µg to 1,500 µg) (pg. 102). The mass ratio of glycopyrrolate to metaproterenol in the combination tested by Tzelepis was 1:15 (i.e. 1 mg of glycopyrrolate to 15 mg of metaproterenol) (abstract and pg. 100, "Methods” section bridging the left and right columns).

           Roscher evidences that commercially available formulations of glycopyrrolate contain both the (R, S)-glycopyrrolate and (S, R)-glycopyrrolate enantiomers ([0007]).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
        Cuenoud et al disclose the compound and its combination with anticholinergics, but lack the teaching on the specific combination of the compound (5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one) with glycopyrrolate.  This deficiency is cured by the teachings of Gilman and Tzelepis.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify Cuenoud’s teachings and combine 5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one, as taught by Cuenoud, with glycopyrrolate, because Cuenoud teaches that the invented betamimetic compounds may be combined with anticholinergic bronchodilators and glycopyrrolate is an anticholinergic bronchodilator.  It is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose (e.g. the treatment of COPD and asthma), in order to form a composition which is to be used for the very same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  See In re Kerkhoven, 626, F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the ratio of glycopyrrolate to (R)-5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one, the combined prior art teaches a molar ratio of glycopyrrolate to claimed β2-agonist of approximately 8.2:1 to 1800:1, which overlaps with the ranges recited in Applicant’s dependent claim 32.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  Regarding the recitation that the glycopyrrolate is a racemate, it is the Examiner’s position that because commercially available glycopyrrolate is a racemate (Roscher) that the prior art glycopyrrolate must be a racemate as well, absent an explicit teaching to the contrary.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenoud et al. (WO 2000/75114 A1), Gilman et al. (Chest, 1990, 98, pp. 1095-98), Tzelepis et al. (1996, Eur. Respir. J., 9, pp. 100-103) and Noe et al. (US 2002/0173536). 
Applicant Claims
             Applicant claims are delineated above. 

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
         The teachings of Cuenoud, Gilman, and Tzelepis are delineated above and incorporated herein. 
Noe et al teach that it is desirable to have enantiomerically enriched glycopyrrolate ester salts having an enantiomeric excess of at least 90% (abstract and [0061]-[0065]), because the pharmacological action of the medicinal substances of the compound are based on the interactions with different muscarinic acetylcholine receptors, which are located in different frequencies in different organs and consequently have different functions ([0007]-[0008] and [0061]-[0065]).  Additionally, various side effects can be attributed to the interactions of different enantiomers with different receptor subtypes.  Id.  Currently, commercially available glycopyrronium bromide is a mixture of enantiomers and diastereomers [0009].  
Noe teaches a preference for compounds that are enantiomerically pure esters (i.e. 3R,2R; 3S,2R; 3R,2S; or 3S,2S enantiomers) [0064].  Noe teaches the preparation of glycopyrronium bromide as the (3S,2R) and (3R,2R) enantiomers at Example 6 ([0092]-[0093]) and Example 7 ([0099]-[0101]), respectively.  Noe also exemplifies the preparation of inhalable dry powder formulations of the (3R,2R) and (3S,2R) enantiomers at Example 16a ([0191]-[0193]) and Example 16c ([0197]-[0199]), respectively.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
          Cuenoud et al lack the teaching of the combination of Applicant’s compound 5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one, in combination with glycopyrrolate.  This deficiency is cured by the teachings of Gilman and Tzelepis.  Cuenoud et al lack the teaching of compositions wherein glycopyrrolate is present as a single enantiomer.  This deficiency is cured by the teachings of Noe.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify Cuenoud et al’s teachings and combine 5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one, as taught by Cuenoud et al, with glycopyrrolate, because Cuenoud et al teach that the invented betamimetic compounds may be combined with anticholinergic bronchodilators and glycopyrrolate is an anticholinergic bronchodilator.  It is generally considered prima facie obvious to combine two compounds each of which is taught by the prior art to be useful for the same purpose (e.g. the treatment of COPD and asthma), in order to form a composition which is to be used for the very same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  See In re Kerkhoven, 626, F.2d 848, 205 USPQ 1069 (CCPA 1980).
Regarding the selection of the (R)-enantiomer of 5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one ("the elected species"), the elected species only contains one stereogenic center so there are only two possible enantiomers of this compound.  Consequently, it would have been prima facie obvious in light of the teachings of Cuenoud et al to try both enantiomers of the elected species, because the ordinary skilled artisan would predictably and reasonably expect that at least one of the two enantiomers would exhibit long-acting bronchodilating properties characteristic of Cuenoud et al's invented compounds.  Regarding the ratio of (R)-5-[2-(5,6-diethyl-indan-2-ylamino)-1-hydroxy-ethyl]-8-hydroxy-1H-quinolin-2-one to glycopyrrolate, the combined prior art teaches a molar ratio of glycopyrrolate to claimed compound of approximately 8.2:1 to 1800:1, which overlaps with the ranges recited in Applicant’s dependent claim 32.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. See MPEP § 2144.05.
Regarding the recitation that the glycopyrrolate is a single enantiomer, it would have been prima facie obvious to obtain compositions containing glycopyrrolate as a single enantiomer and the ordinary skilled artisan would have been motivated to obtain said composition with a reasonable expectation of success, because a composition containing a single glycopyrrolate enantiomer would be expected to exhibit fewer side effects and have greater specificity for a particular muscarinic receptor subtype (Noe).  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cuenoud et al. (WO 2000/75114 A1), Gilman et al. (Chest, 1990, 98, pp. 1095-98), Tzelepis et al. (1996, Eur. Respir. J., 9, pp. 100-103), Noe et al. (US 2002/0173536) and Bannister et al (WO 0176575).

The disclosure of all recited references are delineated above and incorporated herein. 

Cuenoud et al does not reasonably provide a disclosure on the carrier being lactose or the formulations comprising magnesium stearate. However, these are well known in the art as shown by Bannister et al. Bannister et al disclose a pharmaceutical composition for pulmonary delivery comprising glycopyrrolate (see abstract and page 3, lines 25-32). The said compositions may also comprise magnesium stearate and lactose (See page 5, lines 10-12 and 16-24).
  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention to have combined the teachings of Bannister et al on the specific carriers and excipients for powder formulations for inhalation with the disclosure of the Cuenoud et al because Cuenoud et al discloses that such additions are effective and beneficial. 
           This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

	Claims 1-11 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616